Citation Nr: 1731161	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel




INTRODUCTION

The Veteran served on active duty from May 1956 to April 1958.  He died in August 2010.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO denied service connection for the cause of the Veteran's death.  In December 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

The Board denied the appellant's claim for service connection for cause of the Veteran's death in a December 2015 decision.  The Veteran appealed the Board's December 2015 decision denying said claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Remand (Joint Motion).  In a February 2017 Order, the Court granted the motion, vacated the Board's December 2015 decision that denied service connection for cause of the Veteran's death, and remanded the matter to the Board for action consistent with the Joint Motion.

Review of the record reveals that claims by the Veteran for service connection for arthritis of both hips and knees as secondary to residuals of frostbite of the lower extremities were pending at the time of his death, and communications of record from the RO indicate that efforts were being undertaken to process claims for accrued benefits in connection with these pending claims.  The RO should complete such efforts and address whether there were any additional pending claims at the Veteran's death that would warrant development for accrued benefits purposes in light of a March 2010 communication received from the Veteran following a July 2009 rating decision that granted increased ratings of 20 percent for peripheral neuropathy of the left and right lower extremities; denied claims for service connection for sleep apnea and recurrent encephalopathy with hypoventilation; and found that new and material evidence had not been received to reopen claims for service connection for a seizure disorder, bilateral hearing loss, and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in August 2010 with the immediate cause of the death listed as chronic obstructive pulmonary disease (COPD).  The death certificate also listed significant conditions contributing to death as follows: cerebral infarction, coronary artery disease, degenerative disc disease, lower extremity neuropathy secondary to frostbite, a seizure disorder, chronic kidney disease, vascular dementia with delusions, and basal cell cancer of the left ear.

2.  At the time of the Veteran's death in August 2010, service connection was in effect for residuals of frostbite in each foot, rated as 30 percent disabling in each extremity, and peripheral neuropathy of left and right lower extremities secondary to service connected frostbite of the feet, rated as 20 percent disabling in each extremity. 

3. The evidence is at least evenly balanced as to whether the service-connected peripheral neuropathy of the bilateral lower extremities secondary to frostbite of the feet contributed substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The appellant contends that the Veteran's neuropathy of the bilateral lower extremities contributed to the Veteran's death.  Specifically she asserts that the Veteran's death certificate lists lower extremity neuropathy secondary to frostbite as a significant condition contributing to death and therefore service connection is warranted for the cause of the Veteran's death as the Veteran was service-connected for such disability.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5(a), 3.312 (2016).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

The Veteran died in August 2010, and his death certificate lists his immediate cause of death as COPD and lists significant conditions contributing to death as a cerebral infarction, coronary artery disease, degenerative disc disease, lower extremity neuropathy secondary to frostbite, a seizure disorder, chronic kidney disease, vascular dementia with delusions, and basal cell cancer of the left ear.  At the time of the Veteran's death in August 2010, service connection was in effect for residuals of frostbite in each foot, rated as 30 percent disabling in each extremity, and peripheral neuropathy of left and right lower extremities secondary to service connected frostbite of the feet, rated as 20 percent disabling in each extremity.

As the Veteran was service connected for peripheral neuropathy of the bilateral lower extremities secondary to service-connected frostbite, the salient question is whether such service-connected disabilities were the principal or contributory cause of his death.  The Veteran's private physician provided letters dated in December 2010 and August 2011 stating that the Veteran had been under his care for sixteen years prior to his death.  The private physician stated that the Veteran had multiple medical problems including frostbite of his lower extremities and neuropathies of the bilateral foot.  The physician explained that the Veteran had a debilitated condition for quite some time and opined that within a degree of medical certainty that the Veteran's subsequent demise and death is causally related to his long-standing debilitated condition and lower extremity disabilities.  In this regard, 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Peripheral neuropathy is considered by VA to be an organic disease of the nervous system and therefore affects a vital organ.  See VA Adjudication Manual, IV.ii.2.B.2.b (March 2, 2017) (including peripheral neuropathy on the list of disorders considered organic diseases of the nervous system).

In contrast, a VA medical opinion dated in December 2012 reveals that after a review of the medical evidence, a VA physician provided the opinion that it is not at least as likely as not that the service-connected cold injuries to include bilateral lower extremities with peripheral neuropathy caused or materially contributed to the Veteran's death as stated in the death certificate COPD was the proximate cause of death.  The VA physician explained that the Veteran had a history of COPD, sleep apnea, stroke, seizure disorder, and dementia.  The VA physician determined that these conditions were the more proximate cause of the Veteran's demise.  He provided the opinion that the peripheral neuropathy and cold injuries do not rise to the level of causation in the Veteran's death.

Both the positive and negative opinions lack an extensive rationale.  Moreover, the VA examiner did not adequately address whether the Veteran's service-connected disabilities materially contributed to the Veteran's death in light of the fact that the Veteran's death certificate listed that the Veteran's lower extremity neuropathy secondary to frostbite as a significant condition contributing to death.  Thus, the Board finds no reason to accord more weight to the negative VA medical opinion than the positive private medical opinion.  

Significantly, VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the Veteran's service connected disabilities as a contributory cause of death, and that DIC should be granted when the contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected disabilities.  See M21-1, IV.iii.2.A.1.a,b (updated July 31, 2015).  Although all of the provisions of VA's Adjudication Manual are not necessarily binding on the Board, there is no basis for finding this Manual provision, which essentially instructs VA to presume that a service-connected disability is a contributory cause of death when listed as such on the death certificate, is not for application or that the presumption has been rebutted.  

Accordingly, insofar as the service connected peripheral neuropathy of the bilateral lower extremities secondary to service-connected frostbite was listed as a significant condition contributing to death on the Veteran's death certificate, it is presumed to have contributed substantially or materially to death, a presumption that is supported by the private opinion indicating that the debilitating effects of the disease contributed substantially and materially to death.  Furthermore, the Board finds no reason to accord more weight to the negative VA medical opinion than the positive private medical opinion with respect whether there was a causal connection between the Veteran's peripheral neuropathy and his death.  As such, the evidence is at least evenly balanced as to whether the service connected peripheral neuropathy of the bilateral lower extremities secondary to service-connected frostbite was a contributory cause of death.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


